United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Corpus Christi, TX
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0148
Issued: May 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 26, 2018 appellant filed a timely appeal from an October 3, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted August 30, 2017 employment incident.
FACTUAL HISTORY
On November 3, 2017 appellant, then a 59-year-old customer logistics site specialist, filed
a traumatic injury claim (Form CA-1) alleging that on August 30, 2017 he sustained a lower back
1

5 U.S.C. § 8101 et seq.

muscle strain when picking up debris from the floor while in the performance of duty. On the
reverse side of the claim form, the employing establishment indicated that he stopped work on
August 30, 2017 and returned to work on August 31, 2017.
In a development letter dated November 9, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish his claim and advised him of the medical evidence
needed to establish his claim. It afforded him 30 days to submit the necessary evidence.
By decision dated December 13, 2017, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish a medical diagnosis causally related
to the accepted August 30, 2017 employment incident.
In a report dated August 30, 2017, received by OWCP on January 11, 2018 Angela M.
Kastl, a nurse practitioner, examined appellant and noted a primary impression of back pain.
On January 22, 2018 appellant requested reconsideration of OWCP’s December 13, 2017
decision.
Appellant submitted a discharge summary dated August 30, 2017, received by OWCP on
January 22, 2018, from Dr. Steven Kastl, Board-certified in internal medicine, who indicated in
the “diagnoses” section of the report that appellant suffered from back pain. In discharge
instructions dated August 30, 2018, received by OWCP on January 22, 2018, Dr. Harold L.
Schwab III, an osteopathic physician Board-certified in emergency medicine, indicated that
appellant suffered from back pain.
By decision dated January 31, 2018, OWCP denied modification of its December 13, 2017
decision, finding that the medical evidence submitted did not contain a firm diagnosis causally
related to the accepted August 30, 2017 employment incident.
On April 3 and July 6, 2018 appellant twice resubmitted the report and discharge
instructions dated August 30, 2017 from Dr. Schwab and the nurse practitioner.
On July 6, 2018 appellant requested reconsideration.
By decision dated October 3, 2018, OWCP denied modification of its January 31, 2018
decision, finding that the record did not contain medical evidence in which a physician described
a complete and accurate history of the injury, with a definitive diagnosis and unequivocal medical
opinion outlining causal relationship between the claimed employment-related incident and a
diagnosis, supported with medical rationale.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
2

Id.

2

time limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal
injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that a medical condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.6 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is causal
relationship between the employee’s diagnosed condition and the compensable employment
factors.7 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted August 30, 2017 employment incident.
In a report dated August 30, 2017, Ms. Kastl, a nurse practitioner, examined appellant and
noted a primary impression of back pain. The Board has held that medical reports signed solely
by a nurse practitioner are of no probative value as a nurse practitioner is not considered a
physician as defined under FECA and, therefore, is not competent to provide a medical opinion.9
3

L.C., Docket No. 18-1134 (issued January 17, 2019); see T.H., 59 ECAB 388, 393 (2008).

4

L.C., id.; see A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

5

Id.

6

E.J., Docket No. 18-0207 (issued July 13, 2018); A.D., 58 ECAB 149 (2006).

7

L.C., supra note 3; see J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB
379 (2008).
8

P.R., Docket No. 18-0737 (issued November 2, 2018).

9

K.C., Docket No. 18-1330 (issued March 11, 2019); see K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57
ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence only if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013).

3

Consequently, Ms. Kastl medical findings will not suffice for purposes of establishing entitlement
to FECA benefits.10
In addition, appellant submitted a discharge summary dated August 30, 2017, from
Dr. Kastl, and discharge instructions from Dr. Schwab who related that appellant suffered from
back pain. Neither Dr. Kastl nor Dr. Schwab offered further diagnoses or opinion as to the cause
of appellant’s condition. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.11 Thus, the Board finds that the reports from Drs. Kastl and Schwab are insufficient
to meet appellant’s burden of proof.
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish a diagnosed medical condition causally related to the accepted August 30,
2017 employment incident. Appellant, therefore, has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted August 30, 2017 employment incident.

10
5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law);
20 C.F.R. § 10.5(t). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); K.S., Docket
No. 18-0954 (issued February 26, 2019); K.W., id.
11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

